—In a custody proceeding, the mother appeals from an order of the Family Court, Kings County (Palmer, J.), dated February 3, 1993, which transferred custody of the child of the parties from her to the father.
*663Ordered that the order is affirmed, without costs or disbursements.
The Family Court found that the best interests of the child would be served by a transfer of custody to the father because he was “the much more stable and capable of the two parents”. That determination has a sound and substantial basis in the record (see, Eschbach v Eschbach, 56 NY2d 167, 173; Matter of Gloria S. v Richard B., 80 AD2d 72).
We have considered the mother’s remaining contentions and find them to be without merit. O’Brien, J. P., Joy, Goldstein and Florio, JJ., concur.